Case 6:20-cv-00573-JCB Document 2 Filed 11/04/20 Page 1 of 2 PageID #: 45




                                No. 6:20-cv-00573

                         Crossroads Steel Supply, LLC,
                                   Plaintiﬀ,
                                       v.
                              R.H.W. Metals, Inc.,
                                  Defendant.


                                     ORDER

            Plaintiﬀ Crossroads Steel Supply, LLC, ﬁled this lawsuit
         against defendant R.H.W. Metals, Inc., complaining of unpaid
         invoices. Doc. 1. Plaintiﬀ alleged that it is a citizen of Indiana
         and that defendant is a citizen of Texas. Id. at 2 ¶ 3.
             Federal courts are of limited jurisdiction. They have a duty
         to address jurisdiction even when it is not contested. Howery
         v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001). The burden
         of establishing federal jurisdiction lies with the party seeking
         a federal forum. Id. at 919. Here, plaintiﬀ seeks to maintain
         this case in federal court, so plaintiﬀ has the burden of prov-
         ing any requisite factual basis for federal jurisdiction.
             Plaintiﬀ’s complaint invokes federal jurisdiction based on
         diversity of citizenship, 28 U.S.C. § 1332, alleging that “Plain-
         tiﬀ is organized under the laws of the State of Indiana and has
         its principal place of business in Valparaiso, Indiana.” Doc. 1
         at 2 ¶ 3. However, plaintiﬀ identiﬁes itself as a limited-liabil-
         ity company. A limited-liability company is not the same as a
         corporation; diﬀerent rules govern its citizenship. Harvey v.
         Grey Wolf Drilling, LLC, 542 F.3d 1077, 1079-80 (5th Cir. 2008).
         Namely, a limited-liability company’s citizenship is deter-
         mined by the citizenship of its members, not its principal
         place of business. Id. at 1080.
            Accordingly, plaintiﬀ is ordered to show cause by No-
         vember 18, 2020, why this case should not be dismissed for
Case 6:20-cv-00573-JCB Document 2 Filed 11/04/20 Page 2 of 2 PageID #: 46




         lack of subject-matter jurisdiction. See 28 U.S.C. § 1332(a). The
         complaint should be supplemented with allegations about the
         citizenship of each of its members. See id. It is not enough to
         allege in the negative that all of a LLC’s members are not citi-
         zens of Texas. Rather, such a plaintiﬀ must aﬃrmatively al-
         lege the identity of each member of the LLC and the member’s
         place of citizenship (or the member’s places of citizenship, if
         any member is a juridical entity with multiple citizenships for
         diversity purposes). See D.B. Zwirn Special Opportunities Fund,
         L.P. v. Mehrotra, 661 F.3d 124, 125-27 (1st Cir. 2011) (citing
         Cameron v. Hodges, 127 U.S. 322, 324 (1888)). The absence of
         jurisdictional discovery does not diminish the speciﬁcity re-
         quired here.
                             So ordered by the court on November 4, 2020.



                                            J. C AMPBELL B ARKER
                                          United States District Judge




                                       -2-
